United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
WESTERN NEW YORK VETERANS
ADMINISTRATION HOSPITAL, Buffalo, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1137
Issued: September 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 21, 2007 appellant filed a timely appeal from a November 9, 2006 merit
decision of the Office of Workers’ Compensation Programs, affirming that she did not sustain a
recurrence of disability beginning April 13, 2005, and a January 24, 2007 nonmerit decision,
denying her request for an oral hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that she sustained a recurrence of
disability beginning April 13, 2005 causally related to her August 6, 2004 employment injuries;
and (2) whether the Office properly denied appellant’s request for an oral hearing.
FACTUAL HISTORY
On August 6, 2004 appellant, then a 61-year-old nurse, sustained injury to her lower back
and legs as a result of lifting a patient from the floor. She stated that the patient did not want to

stand up and when he buckled his knees she and a coworker tried to keep him from falling to the
floor. The Office accepted appellant’s claim for lumbosacral, left leg and thigh strains.
On April 19, 2005 appellant filed a claim alleging that she sustained a recurrence of
disability on April 13, 2005. In an accompanying statement, she related that her legs had
increasingly worsened which made it difficult for her to stand for long periods of time or walk
any amount of time or distance. Appellant walked to work on one of her jobs and experienced
pain after walking four blocks. She contended that her problems had not resolved since her
employment-related injury. On April 13, 2005 her attending neurosurgeon advised her not to lift
more than five pounds and recommended that she use a walker. On May 7, 2005 appellant
accepted the employing establishment’s April 13, 2005 job offer as a modified registered nurse
based on physical restrictions set forth by Dr. Gregory J. Bennett, an attending Board-certified
neurosurgeon.
On appellant’s recurrence of disability claim form, the employing establishment stated
that following the August 6, 2004 employment injuries, she had returned to full-time work with
no accommodations or adjustments to her regular work duties due to the accepted employment
injuries.
By letters dated May 13 to June 22, 2005, Delphine Ziolkowski, an employing
establishment program specialist, controverted the claim. She stated that appellant also worked
at the Roswell Park Cancer Institute as a nuclear medicine technician. Ms. Ziolkowski
contended that appellant performed full-duty work for nine months but failed to relate any job
duties or environment to any condition she sustained until she received the results of an
unauthorized magnetic resonance imaging (MRI) scan. She further contended that a physical
therapist’s progress notes indicated that appellant was involved in an automobile accident on
October 3, 2004 and that she subsequently sustained increased back pain.
By letter dated May 24, 2005, Bertha Ann Robinson, a nurse manager, questioned
whether appellant’s inability to perform full-duty work was due to her blood pressure or
employment-related injury. She stated that, in August 2004, a physician believed that she could
return to full-duty work as of August 27, 2004.
In an April 13, 2005 report, Dr. Bennett noted the increased size of appellant’s disc
herniation at L4-5 based on an April 1, 2005 MRI scan in comparison to an October 15, 1999
MRI scan. On physical examination, he reported intact strength throughout appellant’s legs and
noted that she walked slowly with moderate discomfort in the examination room. Dr. Bennett
cautioned her against heavy stresses on the spine and against falls.
In a June 15, 2005 report, Dr. Bennett noted appellant’s complaint of back and left leg
pain and reported normal findings on physical examination. He diagnosed lumbar disc
herniation at L4-5 and prescribed continued light-duty work for appellant for 12 weeks.
A July 27, 2005 report of Andrea R. Schmitt, a nurse practitioner, noted appellant’s
complaints of back and right leg pain and a tingling sensation in her lower extremity.
Ms. Schmitt reported normal findings on physical examination. She diagnosed moderate
radiculopathy of the lumbosacral spine and moderate lumbar disc herniation at L4-5. In a

2

July 27, 2005 prescription, Ms. Schmitt stated that appellant was not able to lift, push or pull
more than five pounds. In addition, appellant could not return to full-duty lifting due to the
diagnosed condition.
On August 25, 2005 the Office received reports dated September 18 to October 26, 2004
from Dr. Joseph F. Corigliano, a family practitioner, who opined that appellant sustained a
lumbar strain and sciatica due to the August 6, 2004 injury. Dr. Corigliano indicated with an
affirmative mark that the diagnosed conditions were caused by the August 6, 2004 employment
injuries. He stated that appellant did not miss work due to this injury.
In an August 17, 2005 report, Dr. Kevin J. Gibbons, a Board-certified neurosurgeon,
noted appellant’s complaints of back and leg pain. He reported normal findings on physical
examination and diagnosed right-sided lumbar disc herniation.
By letter dated September 14, 2005, the Office advised appellant to submit additional
factual and medical evidence. The Office requested that the employing establishment respond to
appellant’s statements and provide information including her job description and physical
requirements and whether she was performing regular full-time work prior to the alleged
recurrence of disability.
In a September 14, 2005 report, Ms. Schmitt noted normal findings on physical and
neurological examination. She diagnosed moderate lumbosacral radiculitis. Ms. Schmitt
recommended that appellant continue to avoid bending and lifting and pushing greater than five
pounds. She found that appellant could perform light-duty work at the employing establishment
as a registered nurse.
By letter dated September 17, 2005, appellant stated that she hurt her back on
December 9, 1997 when she tripped over a lead shield. She started experiencing back
discomfort in October 1999 and, at that time, an MRI scan demonstrated disc problems.
Appellant had no further problems until the August 6, 2004 employment injury. She reiterated
that her leg pain had worsened and that she had difficulty standing and walking.
By letter dated September 26, 2005, Ms. Ziolkowski reiterated that appellant lost no time
from work following the August 6, 2004 injury. She returned to full unrestricted duties on
August 27, 2004. Ms. Ziolkowski related that appellant worked part time, one to two days per
week, at the employing establishment. She also worked full time at the Roswell Park Cancer
Institute.
By decision dated November 3, 2005, the Office denied appellant’s recurrence of
disability claim. The evidence of record failed to establish that she sustained a recurrence of
total disability beginning April 13, 2005 causally related to her August 6, 2004 employment
injuries. On December 2, 2005 appellant requested a review of the written record by an Office
hearing representative.
On December 13, 2005 the Office received Dr. Bennett’s March 29, 2005 prescription.
He diagnosed moderate radiculopathy of the lumbosacral spine. It also received progress notes
dated November 1 and 18, 2004 from appellant’s physical therapists which addressed her lumbar
spine and lower extremity problems. Dr. Corigliano’s February 21 and July 21, 2005 progress
3

notes stated that appellant suffered from hypertension, urinary tract infection and obesity. His
June 27 and July 20, 2005 treatment notes addressed appellant’s back pain, blood in her urine
and her request for a handicap sticker.
A February 17, 2006 report of Natalie Passmore, a nurse practitioner, found that appellant
sustained a lumbosacral disc herniation at L5-S1. A February 9, 2006 report of Dr. Zachary D.
Grossman, a Board-certified radiologist, found that appellant had a normal radioiodine thyroid
scan and radioiodine uptake.
By decision dated April 11, 2006, an Office hearing representative affirmed the
November 3, 2005 decision. The hearing representative found that the medical evidence was
insufficient to establish that appellant sustained a recurrence of disability beginning April 13,
2005 causally related to her August 6, 2004 employment-related injuries.
In a letter dated September 1, 2006, appellant requested reconsideration of the hearing
representative’s April 11, 2006 decision.
By decision dated November 9, 2006, the Office denied modification of the April 11,
2006 decision.
In a letter dated December 27, 2006, appellant requested an oral hearing before a hearing
representative.
In a January 24, 2007 decision, the Office Branch of Hearings and Review denied
appellant’s request for an oral hearing. It found that the issue could be equally well addressed
through a request for reconsideration by submitting evidence not previously considered
establishing that she sustained a recurrence of disability on April 13, 2005 due to her August 6,
2004 employment injuries.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.1 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.2
A person who claims a recurrence of disability has the burden of establishing by the
weight of the substantial, reliable and probative evidence that the disability, for which she claims
1

20 C.F.R. § 10.5(x).

2

Id.

4

compensation is causally related to the accepted employment injury.3 Appellant has the burden
of establishing by the weight of the substantial, reliable and probative evidence a causal
relationship between her recurrence of disability and her employment injury.4 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury.5 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.6
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.7 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.8 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.9
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained lumbar, left leg and thigh strains while in the
performance of duty on August 6, 2004. She claimed that beginning April 13, 2005, her
recurrent back and lower extremity problems were causally related to the accepted employment
injuries. The Board finds that appellant has failed to submit sufficient medical evidence to
establish that her claimed recurrent back and lower extremity problems were caused or
aggravated by her accepted employment-related injury.
The reports of Dr. Bennett and Dr. Gibbons found that appellant sustained a herniated
disc at L4-5. However, neither Dr. Bennett nor Dr. Gibbons provided an opinion on the causal
relationship between appellant’s disability beginning April 13, 2005 and her August 6, 2004
employment-related injuries. The physicians did not explain how or why this herniated disc was
caused by the accepted injury. The Board has held that medical reports not supported by medical
rationale are of limited probative value.10

3

Kenneth R. Love, 50 ECAB 193, 199 (1998).

4

Carmen Gould, 50 ECAB 504 (1999); Lourdes Davila, 45 ECAB 139 (1993).

5

Ricky S. Storms, 52 ECAB 349 (2001); see also 20 C.F.R. § 10.104(a)-(b).

6

Alfredo Rodriquez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

7

See Ricky S. Storms, supra note 5; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2 (June 1995).
8

For the importance of bridging information in establishing a claim for a recurrence of disability, see Richard
McBride, 37 ECAB 748 at 753 (1986).
9

See Ricky S. Storms, supra note 5; Morris Scanlon, 11 ECAB 384, 385 (1960).

10

See Frederick H. Coward, Jr., 41 ECAB 843 (1990); Lillian M. Jones, 34 ECAB 379 (1982).

5

Dr. Bennett’s June 15, 2005 prescription directed appellant to perform light-duty work
for 12 weeks. He did not explain how her disability for work beginning April 13, 2005 was
causally related to her accepted injury, which was accepted for strains to her legs and back. The
Board finds that the medical evidence from Dr. Bennett is of diminished probative values as he
did not adequately address the issue of causal relation.11
Dr. Corigliano found that appellant sustained a lumbar strain and sciatica. He indicated
with an affirmative mark that her conditions were caused by the August 6, 2004 employment
injuries. Dr. Corigliano noted that appellant did not miss work due to her accepted injury. It is
well established that a report which only addresses causal relationship with a checkmark without
more by way of medical rationale explaining how the incident caused the injury, is insufficient to
establish causal relationship and is of diminished probative value.12 Dr. Corigliano did not opine
whether appellant was disabled on or after April 13, 2005 due to her accepted injury.
Dr. Corigliano’s July 21, 2005 progress note listed hypertension, urinary tract infection
and obesity. He addressed her back pain, blood in her urine and her request for a handicap
sticker. These reports are of limited probative value as they address conditions not accepted by
the Office. Dr. Corigliano did not address whether appellant had any current lumbar or lower
extremity conditions or disability causally related to her August 6, 2004 employment injury.
Dr. Corigliano’s September 18 and October 20 and 26, 2004 reports found that appellant
sustained a lumbar strain and sciatica. In a February 21, 2005 progress note, he opined that she
also had hypertension and obesity. In a December 3, 2004 report, Dr. Bennett found that
appellant sustained lumbar radiculopathy at the L5-S1 level on the right. His March 29, 2005
prescription stated that she had moderate radiculopathy of the lumbosacral spine. This evidence
predates the alleged recurrence of disability beginning on April 13, 2005. This evidence is
therefore not relevant to the issue of whether her disability after April 13, 2005 is related to the
August 6, 2004 employment injury.
The reports and prescription of Ms. Schmitt and Ms. Passmore, nurse practitioners, and
the progress notes from appellant’s physical therapists, do not constitute probative medical
evidence. Neither a nurse practitioner13 nor a physical therapist14 is “a physician” as defined
under the Federal Employees’ Compensation Act. Therefore, these reports do not constitute
competent medical evidence to support appellant’s claim.

11

Id.

12

Id.

13

See Sean O Connell, 56 ECAB ___ (Docket No. 04-1746, issued December 20, 2004). See also 5 U.S.C.
§ 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law. See also
Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board has held that a medical opinion, in general, can
only be given by a qualified physician).
14

See David P. Sawchuk, 57 ECAB ___ (Docket No. 05-1635, issued January 13, 2006).

6

Appellant failed to submit rationalized medical evidence establishing that her disability
beginning on April 13, 2005 resulted from the effects of her employment-related lumbar, left leg
and thigh strains. The Board finds that she has not met her burden of proof.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary ... is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his
claim before a representative of the Secretary.15 Section 10.615 of the federal regulations
implementing this section of the Act provides that a claimant shall be afforded a choice of an
oral hearing or a review of the written record.16 The Office’s regulations provide that the request
must be sent within 30 days of the date of the decision for which a hearing is sought and also that
the claimant must not have previously submitted a reconsideration request (whether or not it was
granted) on the same decision.17
Additionally, the Board has held that the Office, in its broad discretionary authority in the
administration of the Act,18 has the power to hold hearings in certain circumstances where no
legal provision was made for such hearings and that the Office must exercise this discretionary
authority in deciding whether to grant a hearing.19 The Office’s procedures, which require the
Office to exercise its discretion to grant or deny a hearing when the request is untimely or made
after reconsideration, are a proper interpretation of the Act and Board precedent.20 Moreover,
the Board has held that the Office has the discretion to grant or deny a hearing when the request
is for a second hearing on the same issue.21
ANALYSIS -- ISSUE 2
The Office issued a decision on November 3, 2005, finding that appellant did not sustain
a recurrence of disability beginning April 13, 2005 causally related to her August 6, 2004
employment injuries. She requested and received a review of the written record on April 11,
2006 which affirmed the Office’s November 3, 2005 decision. Appellant then requested
reconsideration of the November 3, 2005 and April 11, 2006 decisions from the Office on
September 1, 2006. By decision dated November 9, 2006, the Office denied modification of its
prior decisions. Appellant requested another hearing before an Office hearing representative by
15

5 U.S.C. § 8124(b)(1).

16

20 C.F.R. § 10.615.

17

Id. at § 10.616(a).

18

5 U.S.C. §§ 8101-8193.

19

Marilyn F. Wilson, 52 ECAB 347 (2001).

20

Teresa M. Valle, 57 ECAB ___ (Docket No. 06-438, issued April 19, 2006). See Federal (FECA) Procedure
Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter 2.1601.4(b)(3) (October 1992).
21

See Steven A. Anderson, 53 ECAB 367, 369-70 (2002); Johnny S. Henderson, 34 ECAB 216, 219 (1982).

7

letter dated December 27, 2006.
This hearing request was denied by the Office on
January 24, 2007. The Board finds that appellant was not entitled to a hearing as a matter of
right because she had previously received a hearing on the same issue22 and had previously
requested reconsideration of the Office’s November 3, 2005 and April 11, 2006 decisions.23 As
appellant previously obtained review before the Branch of Hearings and Review and review by
the district Office on reconsideration, the Office properly found that she was not entitled to a
hearing as a matter of right.
The Board finds that the Office properly exercised its discretion in determining that
appellant’s case could be addressed equally well by requesting reconsideration and submitting
evidence not previously considered to the district Office. An abuse of discretion is generally
shown through proof of manifest error or a clearly unreasonable exercise of judgment.24 The
Office properly advised appellant that she could seek reconsideration with additional evidence.
It did not abuse its discretion in denying her request for a second hearing.
CONCLUSION
The Board finds that appellant has not established that she sustained a recurrence of
disability beginning April 13, 2005 causally related to her August 6, 2004 employment injuries.
The Board further finds that the Office properly denied appellant’s request for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the January 24, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed as modified. The Office’s November 9, 2006
decision is affirmed.
Issued: September 20, 2007
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
22

Id.

23

See Teresa M. Valle, supra note 20.

24

See Delmont L. Thompson, 51 ECAB 155 (1999).

8

